Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2019

                                      No. 04-19-00222-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1880-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
       Appellant’s unopposed motion for temporary relief and stay is GRANTED. It is
ORDERED that appellant file a motion requesting an appropriate disposition of this appeal
within sixty (60) days of the date of this order. See Caballero v. Heart of Texas Pizza, L.L.C., 70
S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.); TEX. R. APP. P. 42.1, 43.2.

All appellate deadlines are suspended pending further order of this court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court